DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 11-23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0064175 A1 to Pelissier et al. (hereinafter “Pelissier”) (cited in an IDS dated 09/23/2019).
Regarding claim 11, Pelissier discloses (see abstract; Figs. 1-5; and [0025]-[0075]) a prosthesis (20) comprising: at least one biocompatible textile (22, see [0037] and [0065]) of generally elliptic shape (see [0030] and [0058]) defining a medial longitudinal axis (major axis 60, see [0058] and Fig. 1), the biocompatible textile being delimited by a peripheral outer edge (26, Fig. 1) forming substantially two opposite long sides (sides opposite major axis 60, Fig. 1) and two opposite short sides (sides opposite minor axis 62, Fig. 1), and at least one reinforcing element (support member 24) for the biocompatible textile, wherein the reinforcing element is in the form of a continuous  (see [0040]-[0042]) resilient generally elliptical frame connected to the biocompatible textile, the frame following  substantially the peripheral outer edge of the biocompatible  textile (see Fig. 1 and [0027]-[0028]), the frame being set back from the peripheral outer edge of the biocompatible textile (see Fig. 1 and [0040]), the frame including at least one U-shaped bend extending in a direction of the medial longitudinal axis in an area of one of the opposite short sides of the biocompatible textile (see Examiner's Diagram below, corresponding to the short side near element #44 in Fig. 7), and at least one supplementary bend (36) extending towards an inside of the frame in a direction perpendicular to the medial longitudinal axis (depending on the particular body structure to be accommodated, see [0044]) and in an area of one of the two opposite long sides of the biocompatible textile (see Fig. 7 and [0036]), the frame being able to adopt an unstressed configuration, in which the biocompatible textile is deployed, and a stressed configuration, in which the frame is subjected to a radial force directed over the medial longitudinal axis and the biocompatible textile forms at least one longitudinal fold (see [0032], [0035], [0039] and [0041]).
Pelissier fails to specifically disclose wherein the frame includes the at least one U-shaped bend at each (both) of the two opposite short sides and the at least one supplementary bend at each (both) of 

    PNG
    media_image1.png
    400
    754
    media_image1.png
    Greyscale

Pelissier further discloses (claim 12) wherein the at least one supplementary bend, in each of the two opposite long sides, is positioned between a proximal portion (e.g., left side of Fig. 1) and a distal portion (e.g., right side of Fig. 1) of the frame that follows substantially the peripheral outer edge of the biocompatible textile (see Examiner’s Diagram of Fig. 1 above); (claim 13) wherein the proximal portions of the frame, in each of the two opposite long sides, are connected to each other by the at least one U-shaped bend on a first short side of the two opposite short sides, and the distal portions of the frame, in each of the two opposite long sides, are connected to each other by the at least one U-shaped bend on a second short side of the two opposite short sides (see Examiner’s Diagram of Fig. 1 above); (claim 14) wherein the frame forms two stubs acting as guide elements for the prosthesis when folded over the medial longitudinal axis (see [0032], [0035], [0039] and [0041]); (claim 15) wherein the reinforcing element is injection molded on the biocompatible textile (see [0071]); (claim 16) wherein the reinforcing element comprises a bioresorbable material (see [0068]); (claim 17) wherein the bioresorbable material is selected from the group consisting of polylactic acid, polycaprolactone, and mixtures thereof (see [0068]); (claim 19) wherein the reinforcing element comprises a non-bioresorbable material (see [0068]); (claim 20) wherein the non-bioresorbable material is polyethylene terephthalates (see [0068]); (claims 21-22) wherein the biocompatible textile is a two-dimensional or three-dimensional knit mesh (see [0066] and claim 23 of Pelissier; note that this limitation is also treated as Applicant admitted prior where such textiles are well known to a person skilled in the art (see page 9, lines 11-17). Accordingly, this statement by Applicant in the specification as filed is taken as Applicant Admitted Prior Art, in that Applicant has admitted on the record that textiles in the form of a two-dimensional or three-dimensional knit mesh are well known to a person skilled in the art, and thus Pelissier's textile, if not already a two-dimensional or three-dimensional knit, would therefore be obvious to make as a two-dimensional or three-dimensional knit based on Applicant admitted prior art); and (claim 23) wherein one face of the biocompatible textile comprises a non-stick coating (see [0075]).
Regarding claim 18, Pelissier fails to specifically disclose wherein the reinforcing element comprises a copolymer of polylactic acid and polyglycolic acid, however Pelissier states that the support member may be fabricated from any suitable material apparent to one of skill in the art to provide desired properties for the support member, including a copolymer including polylactic acid (see [0068]).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pelissier's support member to comprise a copolymer of polylactic acid and polyglycolic acid, since Pelissier suggests that any suitable material could be used, and further since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 24, Pelissier discloses (see abstract; Figs. 1-5; and [0025]-[0075]) a method of conveying a prosthesis to an implantation site (see at least [0025]) comprising: providing a prosthesis (20) including at least one flexible biocompatible textile (22, see [0037] and [0065]) of generally elliptical shape (see [0030] and [0058]) defining a medial longitudinal axis  (major axis 60, see [0058] and Fig. 1), the biocompatible textile being delimited by a peripheral outer edge (26, Fig. 1) forming 
Pelissier fails to specifically disclose wherein the frame includes the at least one U-shaped bend at each (both) of the two opposite short sides and the at least one supplementary bend at each (both) of the two opposite long sides of the biocompatible textile, and where folding, introducing, and passing are done via the U-shaped bends which form two stubs acting as a guide element for the prosthesis.  However, Pelissier does disclose that a portion of the support member may deviate inwardly toward the body portion to form an indentation that is adapted to be positioned adjacent a body structure, and that the support member may include multiple indentations so as to accommodate multiple structures in the .  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,405,960 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same limitations, but the claims of the current application are “anticipated” or “rendered obvious” by the claims of the ‘960 patent as the current claims are slightly broader in scope.  Both sets of claims are directed to the following common subject matter:  A prosthesis comprising: at least one biocompatible textile of generally elliptic shape defining a medial longitudinal axis, the biocompatible textile being delimited by a peripheral outer edge forming substantially two opposite long sides and two opposite short sides, and at least one reinforcing element for the biocompatible textile, wherein the reinforcing element is in the form of a continuous resilient generally elliptical frame connected to the biocompatible textile, the frame following substantially the peripheral outer edge of the biocompatible textile, being set back from the peripheral outer edge of the biocompatible textile, the frame including at least one U-shaped bend extending in a direction of the medial longitudinal axis in an area of each of the two opposite short sides of the biocompatible textile, and at least one supplementary bend extending towards an inside of the frame in a direction perpendicular to the medial longitudinal axis and in an area of each of the two opposite long sides of the biocompatible textile, the frame being able to adopt an unstressed configuration, in which the biocompatible textile is deployed, and a stressed configuration, in which the frame is subjected to a radial force directed over the medial longitudinal axis and the biocompatible textile forms at least one longitudinal fold.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN L DAVID/Primary Examiner, Art Unit 3771